     Case 3:19-cv-01087-TWR-WVG Document 65 Filed 04/16/21 PageID.1180 Page 1 of 3



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA;                           Case No.: 19-CV-1087-CAB-WVG
       SYLENA SANDERS,
12
                                         Plaintiffs,       ORDER ON PARTIES’ INFORMAL
13                                                         REQUEST TO CONTINUE
       v.                                                  CERTAIN DEADLINES PRIOR TO
14
                                                           TELEPHONIC SETTLEMENT
       LARRY NELSON,
15                                                         DISPOSITION CONFERENCE
                                        Defendant.
16
17
18          On April 16, 2021, the Parties lodged an informal request to continue certain dates
19    leading up to, but not including, the May 11, 2021 telephonic Settlement Disposition
20    Conference at 8:00 a.m. (Doc. No. 64.) Specifically, the Parties move the Court to continue
21    (1) the April 16, 2021 deadline to execute the consent order; (2) the April 30, 2021 deadline
22    to complete all terms requiring action prior to the dismissal of this litigation; and (3) the
23    May 7, 2021 deadline to file a joint motion to dismiss this action with prejudice, as set forth
24    in the Court’s April 2, 2021 Order Setting Telephonic Disposition Conference (“Order”).
25    (Id.) The Parties represent they have timely met and conferred over the terms in the consent
26    order. As a result of their discussions, certain disputes have arisen which the Parties believe
27    they will be able to resolve without this Court’s intervention but that will require more time
28    than provided in the Court’s April 2, 2021 Order.

                                                       1
                                                                                 19-CV-1087-CAB-WVG
     Case 3:19-cv-01087-TWR-WVG Document 65 Filed 04/16/21 PageID.1181 Page 2 of 3



1            Given the Parties’ assurances that they can work through their disputes without
2     affecting the May 11, 2021 telephonic Settlement Disposition Conference, the Court
3     hereby GRANTS in entirety the Parties’ request to continue the above-referenced deadlines
4     as follows:
5            (1) The April 16, 2021 deadline to execute the consent order is CONTINUED to
6                May 3, 2021;
7            (2) The April 30, 2021 deadline to complete all terms requiring action prior to the
8                dismissal of this litigation is CONTINUED to May 10, 2021;
9            (3) The May 7, 2021 deadline to file a joint motion to dismiss this action with
10               prejudice is CONTINUED to May 10, 2021.
11           All other dates and deadlines as set forth in the Court’s April 2, 2021 Order, namely
12    the May 11, 2021 telephonic Settlement Disposition Conference at 8:00 a.m. and the May
13    7, 2021 deadline for counsel to lodge their appearances and direct telephone numbers for
14    purposes of the telephonic Settlement Disposition Conference, remain in effect. Further,
15    while the Court reluctantly grants the Parties’ request as directed to this Court’s Chambers,
16    in no way does this Court disturb District Judge Robinson’s February 25, 2021 Order
17    Continuing Pre-Trial Deadlines or any of the deadlines Judge Robinson set therein. (Doc.
18    No. 61.) Should the Parties seek to be relieved from meeting any of the pre-trial deadlines
19    Judge Robinson has set, the Parties shall articulate such request to Judge Robinson
20    directly1. IT IS SO ORDERED.
21    Dated: April 16, 2021
22
23
24
25    1
       This Court’s review of the docket reflects the Parties have not filed any motion to be relieved from
26    Judge Robinson’s February 25, 2021 Order, even after reaching resolution at the April 1, 2021 Second
      Mandatory Settlement Conference. The Court also observes the Parties have not filed a Memoranda of
27    Contentions of Fact and Law as Required by Local Rule 16.1(f)(2), which Judge Robinson ordered due
      on April 14, 2021. At all times, the Parties must comply with the Court’s scheduling orders absent the
28
      Court’s modification of such orders, sua sponte or upon the Parties’ request.

                                                         2
                                                                                        19-CV-1087-CAB-WVG
     Case 3:19-cv-01087-TWR-WVG Document 65 Filed 04/16/21 PageID.1182 Page 3 of 3



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             3
                                                                     19-CV-1087-CAB-WVG
